Exhibit 4.1 EIGHTH AMENDMENT TO CONVERTIBLE SECURED SUBORDINATED NOTE PURCHASE AGREEMENT AND SIXTH AMENDMENT TO CONVERTIBLE SECURED SUBORDINATED PROMISSORY NOTES THIS EIGHTH AMENDMENT TO CONVERTIBLE SECURED SUBORDINATED NOTE PURCHASE AGREEMENT AND SIXTH AMENDMENT TO CONVERTIBLE SECURED SUBORDINATED PROMISSORY NOTES (this “Amendment”), effective as of June 9, 2014, is made and entered into by and among MobileSmith, Inc., a Delaware corporation (the “Company”), the undersigned holders (the “Holders”, and each individually, a “Holder”) of the Convertible Secured Subordinated Promissory Notes (the “Notes”) issued by the Company from time to time pursuant to that certain Convertible Secured Subordinated Note Purchase Agreement, dated November 14, 2007 (as amended through the date hereof, the “Note Purchase Agreement”), among the Company and the Holders. Capitalized terms used but not defined herein have the meanings assigned to them in the Note Purchase Agreement. WITNESSETH: WHEREAS, the Company and the Holders desire to amend the Notes previously issued pursuant to the Note Purchase Agreement to provide that each of the Notes shall be subordinate to certain indebtedness owing, or to be owed, to Comerica Bank (the “Bank”), such subordination to be on the terms set forth in this Amendment; WHEREAS, the Holders agree to subordinate: (i) all of the Company’s indebtedness and obligations to Holders, whether presently existing or arising in the future to all of the Company’s indebtedness and obligations to Bank; and (ii) all of Holders’ security interests, if any, to all of Bank’s security interests in the Company’s property; WHEREAS, in connection with the Note Purchase Agreement, the Holders desire to direct Doron Roethler, as agent for the Holders (together with its successors and assigns in such capacity, the “Collateral Agent”) to amend that certain Security Agreement, dated November 14, 2007 (the “Security Agreement”), by and between the Company and the Collateral Agent; WHEREAS, Section 9(a) of the Note Purchase Agreement provides that any provision of the Note Purchase Agreement may be amended with the written consent of the Company and Holders holding at least a Requisite Percentage; WHEREAS, Section 8 of each of the Notes provides that any provision of the Notes may be amended with the written consent of the Company and Holders holding at least a Requisite Percentage; and WHEREAS, Section 8(d) of the Security Agreement provides that it may be amended or modified by written consent of the Company and the Collateral Agent. 1 NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.Amendment to Note Purchase Agreement. (a)All references in the Note Purchase Agreement to “Note” or “Notes” shall mean the form of Convertible Secured Subordinated Promissory Note attached hereto as Exhibit 1. (b)Section 9 of the Note Purchase Agreement is hereby amended to add the following Paragraph (l) in its entirety to read as follows: (l) i.Each Holder subordinates to Comerica Bank (“Bank”) any security interest or lien that such Holder may have in any property of the Company.Notwithstanding the respective dates of attachment or perfection of the security interest of Holders and the security interest of Bank, the security interest of Bank in the Collateral, as defined in that certain Loan and Security Agreement between the Company and Bank, dated as of June 9, 2014 (as amended from time to time, the “Loan Agreement”), shall at all times be prior to the security interest of the Holders. ii.All all of Borrower’s indebtedness and obligations to Holders whether presently existing or arising in the future (“Subordinated Debt”) is subordinated in right of payment to all obligations of the Company to Bank now existing or hereafter arising, together with all costs of collecting such obligations (including attorneys’ fees), including, without limitation, all interest accruing after the commencement by or against the Company of any bankruptcy, reorganization or similar proceeding, and all obligations under the Loan Agreement (the “Senior Debt”). iii.No Holder will demand or receive from the Company (and the Company will not pay to any Holder) all or any part of the Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or otherwise, nor will any Holder exercise any remedy with respect to the Collateral, nor will any Holder commence, or cause to commence, prosecute or participate in any administrative, legal or equitable action against the Company, nor shall the scheduled maturity date as to any portion of the Subordinated Debt be prior to the scheduled maturity date of the Senior Debt (and Holders shall immediately amend the Subordinated Debt loan documentation to extend its maturity date to effect compliance herewith) for so long as any portion of the Senior Debt remains outstanding, provided, however, that the Holders may receive regularly scheduled payments of interest that constitute Subordinated Debt, so long as an event of default under the Loan Agreement has not occurred, is not continuing and would not exist immediately after the payments to Holder were made; and provided further that nothing in this Agreement shall prohibit a Holder from converting all or any part of the Subordinated Debt into equity securities of the Company. 2 iv.Each Holder shall promptly deliver to Bank in the form received (except for endorsement or assignment by such Holder where required by Bank) for application to the Senior Debt any payment, distribution, security or proceeds received by such Holder with respect to the Subordinated Debt other than in accordance with this Section 9(l). For the avoidance of doubt, Bank is an intended third party beneficiary of the provisions of this Section 9(l)(iv) and may enforce the performance of such provisions by appropriate action or proceeding. v.In the event of the Company’s insolvency, reorganization or any case or proceeding under any bankruptcy or insolvency law or laws relating to the relief of debtors, these provisions shall remain in full force and effect, and Bank’s claims against the Company and the estate of the Company shall be paid in full before any payment is made to any Holder. vi.Creditor shall immediately affix a legend to the instruments evidencing the Subordinated Debt stating that the instruments are subject to the terms of this Section 9(l).No amendment of the documents evidencing or relating to the Subordinated Debt shall directly or indirectly modify the provisions of this Section 9(l) in any manner which might terminate or impair the subordination of the Subordinated Debt or the subordination of the security interest or lien that Holders may have in any property of the Company.By way of example, such instruments shall not be amended to (i) increase the rate of interest with respect to the Subordinated Debt, or (ii) accelerate the payment of the principal or interest or any other portion of the Subordinated Debt. vii.This Section 9(l) shall remain effective for so long as the Company owes any amounts to Bank under the Loan Agreement or otherwise.If, at any time after payment in full of the Senior Debt any payments of the Senior Debt must be disgorged by Bank for any reason (including, without limitation, the bankruptcy of the Company), this Section 9(l) and the relative rights and priorities set forth herein shall be reinstated as to all such disgorged payments as though such payments had not been made and each Holder shall immediately pay over to Bank all payments received with respect to the Subordinated Debt to the extent that such payments would have been prohibited hereunder.At any time and from time to time, without notice to Holders, Bank may take such actions with respect to the Senior Debt as Bank, in its sole discretion, may deem appropriate, including, without limitation, terminating advances to the Company, increasing the principal amount, extending the time of payment, increasing applicable interest rates, renewing, compromising or otherwise amending the terms of any documents affecting the Senior Debt and any collateral securing the Senior Debt, and enforcing or failing to enforce any rights against the Company or any other person.No such action or inaction shall impair or otherwise affect Bank’s rights hereunder. viii.This Section 9(l)shall bind any successors or assignees of each Holder and shall benefit any successors or assigns of Bank.This Section 9(l) is solely for the benefit of Holders and Bank and not for the benefit of the Company or any other party. For the avoidance of doubt, Bank is an intended third party beneficiary of the provisions of this Section 9(l) and may enforce the performance of such provisions by appropriate action or proceeding. Each Holder further agrees that if the Company is in the process of refinancing a portion of the Senior Debt with a new lender, and if Bank makes a request of the Holders, Holders shall agree to enter into a new subordination agreement with the new lender on substantially the terms and conditions of this Section 9(l). 3 Section 2.Amendment to Preamble. (a)The second paragraph of the preamble of each Note shall be deleted in its entirety and the following shall be inserted in lieu thereof: This Note is one of the “Notes” issued pursuant to the Convertible Secured Subordinated Note Purchase Agreement, dated November 14, 2007 (as amended, modified or supplemented, the “Note Purchase Agreement”), between the Company and the Investors (as defined in the Note Purchase Agreement). Capitalized terms used herein and not otherwise defined shall have the meanings assigned thereto in the Note Purchase Agreement. This Note and the Investor are subject to certain restrictions, and are entitled to certain rights and privileges, set forth in the Note Purchase Agreement.This Note is expressly subject to Section 9(l) of the Note Purchase Agreement. (b)The provisions in the preamble of any Additional Note issued on the date hereof or hereafter shall be the same as provided in the Notes, as hereby amended. Section 3.Amendment to Security Agreement.The Holders hereby approve, and direct the Collateral Agent to provide written consent to enter into, that certain Amendment to the Security Agreement dated as of the date hereof by and between the Company and the Collateral Agent attached hereto as Exhibit 2. Section 4.Ratification. Except as specifically amended above, each of the Notes and the Note Purchase Agreement shall continue in full force and effect in accordance with its terms, and is hereby in all respects ratified and confirmed. Section 5.Counterparts. This Amendment may be executed in several counterparts and by facsimile or other electronic transmission, each of which shall be an original and all of which together shall constitute but one and the same. [Remainder of Page Intentionally Left Blank] 4 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and delivered as of the date first above written. MOBILESMITH, INC. By: /s/Gleb Mikhailov Name: Gleb Mikhailov Title: Chief Financial Officer GRASFORD INVESTMENTS LTD. By: /s/Avy Lugassy Name:
